Citation Nr: 1126821	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The service department has verified that the Veteran served as a recognized guerilla from January to December 1945, with no other active duty service in the Armed Forces of the United States.  He died in December 2003.  The appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not have any service-connected disabilities at the time of his death and he did not seek to establish service connection for any specific disability prior to his death.  In addition, an Affidavit for Philippine Army Personnel, which was issued in May 1945 following the Veteran's service in the Philippine Army, reflects that the Veteran specifically reported that he did not incur any wounds or illnesses from December 1941 to the time military control was returned.  

Nevertheless, the appellant has asserted that the disabilities that caused the Veteran's death were caused by his military service or, in the alternative, were manifested during applicable presumptive periods following service.  

According to the official certificate of death, the Veteran died in December 2003 due to cardio respiratory arrest secondary to cardiovascular disease.  The physician who certified the death certificate, Dr. O.S., also submitted a supplemental statement, dated June 2009, wherein he states that the original death certificate was incomplete due to a clerical error and that the Veteran actually died from cardio respiratory arrest secondary to chronic bronchial asthma, pulmonary tuberculosis (PTB), and chronic cardiovascular disease.  

Dr. O.S. has also submitted other statements in support of the appellant's claim.  Dr. O.S. reported that he treated the Veteran for 10 years prior to his death and diagnosed him with progressive cardiovascular disease that was later complicated by PTB, bronchial asthma, and cardio respiratory illnesses.  Dr. O.S. stated that these disabilities could be possibly attributed to the Veteran's in-service duty in the United States military.  He also submitted a statement wherein he states that he believes the Veteran had a primary infection during service that became arrested but that the Veteran did not show any symptoms probably because the infecting bacilli was relatively few and less virulent and the immunologic state of the Veteran was still strong.  

Dr. O.S. further stated that in the later stage of the Veteran's life, the disease (PTB) gradually manifested and was further complicated by bronchial asthma and cardio pulmonary disease, which was the cause of his death.  See statements from Dr. O.S. dated March, August, and December 2009.  

In support of her claim, the appellant has asserted that the Veteran suffered from many illnesses since service, including asthma and tuberculosis.  She has also submitted various medical records which document treatment the Veteran received for various disabilities prior to his death, including influenza, bronchitis, and a stomach tumor.  See January 2006 Medical Certificate from Surgical Clinic and November 2009 statement from Dr. A.V.  Notably, the appellant has submitted a chest X-ray report, dated September 1946, which reflects that the Veteran had PTB and cardiac arrest asthma.  

In this regard, based on a review of the evidence of record, one of the issues that the Board must address is the credibility of the evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

While there is evidence of record which suggests that the disabilities that caused the Veteran's death were incurred during service or at least during his first post-service year, the Board finds that additional evidentiary development is needed before a fully informed decision may be rendered.  Indeed, the Board finds that, despite the September 1946 chest X-ray showing PTB and cardiac asthma during the first post-service year and the various statements from Dr. O.S. which purport to establish that the Veteran died from disabilities that were incurred during service, additional evidence from these sources would be instructive in adjudicating this claim.  

It appears that a Dr. G.D. conducted the September 1946 chest X-ray at the Maria Clara Chest Center in Tarlac City; however, the evidentiary record does not contain any other treatment records dated in September 1946 or records from Dr. G.D.  Likewise, despite Dr. O.S.'s assertion that he treated the Veteran for 10 years prior to his death, there are no treatment records which document any such treatment, including specifically the treatment provided leading up to the Veteran's death in December 2003.  

It does not appear that any attempts were made by the appellant or VA to obtain the outstanding evidence mentioned above.  Therefore, because this evidence would likely provide additional information regarding when the Veteran initially manifested the disabilities at issue, the progression of those disabilities, and if/how they led to cause his death, the Board finds that a remand is necessary in order to obtain the outstanding evidence.  

The Board also finds that a medical opinion is needed with respect to the disabilities at issue and the cause of the Veteran's death, as one has not been obtained by VA in conjunction with this claim and there is no relevant, competent and credible medical opinion of record.  


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary release from the appellant, conduct all efforts to obtain the Veteran's treatment records from Dr. G.D. at the Maria Clara Chest Center in Tarlac City dated in approximately September 1946, and Dr. O.S., the physician who certified the Veteran's death certificate.  Any negative attempts to obtain this evidence must be properly documented in the claims file.  

2. Thereafter, request that a physician knowledgeable in evaluating cardio respiratory disabilities review the claims file, including any new evidence associated with the claims file, and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's death was caused by a disability incurred during his service as a recognized guerilla.  

a. The reviewing physician should address the evidence of record that purports to show that the Veteran's death was caused by a disability incurred during or caused by service.  The reviewer should be informed that there is a presumption of service connection for tuberculosis manifested within three years of active service.  

b. A rationale must be provided for any opinion offered.  If the foregoing cannot be answered on a medical or scientific basis, without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


